Exhibit 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of June 29, 2018, by
and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and
JEFFREY H. SMULYAN, an Indiana resident (“Executive”).
RECITALS
WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio stations, magazines, and other businesses (together, the “Emmis
Group”).
WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.Employment Status and Duties. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer. During the Term (as defined herein),
Executive shall serve as Chairman of the Board and Chief Executive Officer.
Executive shall have such duties, functions, authority and responsibilities as
are commensurate with such position and as are assigned by the Board of
Directors (the “Board”) of Emmis Communications Corporation (“ECC”). Executive’s
services hereunder shall be performed on an exclusive, full‑time basis in a
professional, diligent and competent manner to the best of Executive’s
abilities. Executive shall not undertake any outside employment or business
activities without the prior written consent of Employer. Executive shall be
permitted to serve on the board of charitable or civic organizations so long as
such services: (i) are approved in writing in advance by Employer; and (ii) do
not interfere with Executive’s duties and obligations under this Agreement. It
is understood and agreed that the location for the performance of Executive’s
duties and services pursuant to this Agreement shall be the offices designated
by Employer in Indianapolis, Indiana. Employer shall use its best efforts to
cause Executive to be a member of the Board (a “Director”) throughout the Term
and shall include Executive in the management slate for election as a Director
at every annual shareholders’ meeting during the Term at which Executive’s term
as a Director would otherwise expire. Executive shall serve as a Director
without additional remuneration (unless Employer elects to remunerate “inside
directors”) but shall be entitled to the benefit of indemnification pursuant to
the terms of Section 15.9. Executive shall also serve without additional
remuneration as a director and/or officer of one (1) or more of Employer’s
subsidiaries or affiliates if appointed to such position(s) by the Board and
shall also be entitled to the benefit of indemnification pursuant to the terms
of Section 15.9.







--------------------------------------------------------------------------------




2.    Term. The term of this Agreement shall be for the period commencing on the
date hereof and continuing through February 28, 2022, unless earlier terminated
or extended in accordance with the provisions set forth in this Agreement (the
“Term”). Unless Executive or Employer provides the other written notice prior to
December 31, 2021 (or any December 31 thereafter) of such party’s election not
to allow the Agreement to automatically renew, the Agreement shall automatically
renew for successive one (1) year periods following the initial Term. Each year
commencing on March 1 and ending on the last day of February during the Term
shall be a “Contract Year.” Upon failure of either party to make the foregoing
election by December 31, the Term of this Agreement shall be deemed renewed for
the Contract Year commencing the following March 1 and, as used throughout this
Agreement, “Term” shall include such additional Contract Year.
3.    Base Salary; Signing Incentives; Auto Allowance. Upon the terms and
subject to the conditions set forth in this Agreement, Employer shall pay or
cause to be paid to Executive an annualized base salary (the “Base Salary”),
payable pursuant to Employer’s customary payroll practices and subject to
applicable taxes and withholdings as required by law, for each Contract Year, as
set forth below:
First Contract Year (partial):    $1,025,000


Second Contract Year:            $1,050,000


Third Contract Year:            $1,075,000


Fourth Contract Year:            $1,100,000


In the event that the Term automatically extends by additional one (1) year
periods pursuant to Section 2 above, the Base Salary for each such period shall
be the previous Contract Year’s Base Salary plus Twenty-Five Thousand Dollars
($25,000). For purposes of clarity only, there will be no additional Signing
Bonus (defined below) in connection with any such automatic extension.
Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 10) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,”


2

--------------------------------------------------------------------------------




at the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy or applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be
determined in the same manner as, that utilized for other senior management
level employees.
In addition to the foregoing, as an inducement to enter into this Agreement, on
or about the date of execution of this Agreement, Executive shall receive a
one-time, lump sum signing bonus in the amount of One Million Dollars
($1,000,000), subject to withholding for applicable taxes and as otherwise
required by law (the “Signing Bonus”); provided, however, in the event of a
termination of Executive’s employment by Employer (during the initial 3+-year
Term) for Cause (defined below) or termination of Executive’s employment by
Executive (during the initial 3+-year Term) without Good Reason (defined below),
Executive shall immediately repay a pro rata portion of the Signing Bonus to
Employer calculated using the number of days Executive was actually employed
during the Term divided by 1340.
During the Term, Executive shall receive a monthly auto allowance in the amount
of Two Thousand Dollars ($2,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
4.    Incentive Compensation.
4.1    Bonus Amounts. Upon the terms and subject to the conditions set forth in
this Section 4, each Contract Year Executive shall be eligible to receive one
(1) performance bonus in a target amount equivalent to One Hundred Twenty-Five
percent (125%) of Executive’s Base Salary during the applicable Contract Year,
and the exact amount of such performance bonus, if any, shall be determined on
the basis of Executive’s attainment of certain performance and financial goals
to be determined by Employer, from time to time, in its sole and absolute
discretion.
4.2    Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth in Section 4.1; provided that, on the final day of the applicable
measuring period for such bonus: (i) this Agreement is in full force and effect
and has not been terminated for any reason (other than due to a material breach
of this Agreement by Employer); and (ii) Executive is fully performing all of
Executive’s material duties and obligations pursuant to this Agreement and is
not in breach of any of the material terms and conditions of this Agreement
(provided that Executive’s failure or inability to perform his duties and
obligations because of his incapacity or death (pursuant to Section 10 or 11),
including during leaves of absence, shall not be considered a breach of this
Agreement or non-performance under this provision). In addition, it is
understood and agreed that Employer may, at its sole election, pay any bonus


3

--------------------------------------------------------------------------------




amounts earned by Executive pursuant to Section 4.1 in cash, loan foregiveness
or Shares; provided that the Shares evidencing any portion thereof are
registered with the SEC on a then-effective Form S-8 or other applicable
registration statement and are issued without restriction on resale (and further
provided that the Shares are listed on a securities exchange or over-the-counter
market, which does not include listing on the “pink sheets,” at the time of
issuance), subject to any restrictions on resale under Employer’s insider
trading policy and applicable federal and state law. In the event that Employer
elects pursuant to this Section 4.2 to pay any bonus amounts in Shares, the
percentage of such bonus amounts payable in Shares shall be consistent with, and
the exact number of Shares to be awarded to Executive shall be determined in the
same manner as, that utilized for other senior management level employees. Any
bonus amounts earned by Executive pursuant to the terms and conditions of
Section 4.1 shall be paid after the end of the fiscal year for which the bonus
is earned (but in no event later than ninety (90) days after the end of such
fiscal year). Any and all bonus amounts payable by Employer to Executive
pursuant to this Section 4 shall be subject to applicable taxes and withholdings
as required by law. Notwithstanding any other provisions of this Agreement, any
bonus pursuant to Section 4.1 shall be paid to Executive by the earlier of the
date specified herein or the date that is no later than two-and-a-half months
after the end of either Employer’s or Executive’s first taxable year (whichever
period is longer) in which any such bonus is no longer subject to a substantial
risk of forfeiture for purposes of Section 409A.
4.3    Equity Incentive Compensation. On or about the beginning of the Second
Contract Year, and continuing each Contract Year thereafter, when Employer
grants equity incentive compensation to its senior management level employees
(but in no event later than ninety (90) days after the previous Contract Year),
Executive shall be granted an option (“Option”) to acquire Thirty Seven Thousand
Five Hundred (37,500) shares of Class A Common Stock of ECC (the “Shares”).
Each Option granted pursuant to this Section 4.3 shall: (i) have an exercise
price per share equal to the Fair Market Value of the stock on the date of grant
(as Fair Market Value is defined in the applicable Equity Compensation Plan, or
any subsequent equity compensation or similar plan adopted by ECC and generally
used to make equity‑based awards to senior management level employees of the
Emmis Group (the “Plan”)); (ii) notwithstanding any other provisions in this
Agreement, be granted according to the terms and subject to the conditions of
the Plan; (iii) be evidenced by a written grant agreement containing such terms
and conditions as are generally provided for other senior management level
employees of the Emmis Group; and (iv) be exercisable for Shares with such
restrictive legends on the certificates in accordance with the Plan and
applicable securities laws. Employer shall use reasonable efforts to register
the Shares subject to the award on a Form S-8 or other applicable registration
statement at such time as the Shares are issued to Executive. Each Option
granted pursuant to this Section 4.3 is intended to satisfy


4

--------------------------------------------------------------------------------




the regulatory exemption from the application of Section 409A for certain
options for service recipient shares, and it shall be administered accordingly.
5.    Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided such expenses are otherwise in
accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the performance of Executive’s duties pursuant to this
Agreement. Under no circumstances shall the Employer’s reimbursement for
expenses incurred in a calendar year be made later than the end of the next
following calendar year; provided, however, this requirement shall not alter the
Employer’s obligation to reimburse Executive for eligible expenses on a current
basis.
6.    Fringe Benefits.
6.1    Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to Twenty-Five (25) business days of paid vacation in accordance with
Employer’s applicable policies and procedures for senior management level
employees. Executive shall also be eligible to participate in and receive the
fringe benefits generally made available to other senior management level
employees of Employer in accordance with and to the extent that Executive is
eligible under, the general provisions of Employer’s fringe benefit plans or
programs; provided, however, Executive understands that these benefits may be
increased, changed, eliminated or added from time to time during the Term as
determined in Employer’s sole and absolute discretion.
6.2    Life and Disability Insurance. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Ten Thousand Dollars ($10,000)
for the annual premium associated with Executive’s purchase or maintenance of a
life or disability insurance policy or other insurance policies on the life, or
related to the care, of Executive. Executive shall be entitled to freely select
and change the beneficiary or beneficiaries under such policy or policies.
Notwithstanding anything to the contrary contained in this Agreement, Employer’s
obligations under this Section 6.2 are expressly contingent upon Executive
providing required information and taking all necessary actions required of
Executive in order to obtain and maintain the subject policy or policies,
including without limitation, passing any required physical examinations.
Additionally, with respect to that certain life insurance policy issued by Pruco
Life Insurance Company (number V1001742) and held by the Jeffrey H. Smulyan
Irrevocable Trust (the “Policy”), Executive agrees to continue to make all
payments under the Policy due and payable during the Term as and when required
in order to keep the Policy in full force and effect. Executive acknowledges
that neither Employer nor any member of the Emmis Group has any obligation to
make any premium or other payments in connection with the Policy and that
Employer will not make any such additional premium payments other than as
specifically set


5

--------------------------------------------------------------------------------




forth in this Agreement. In all other respects than payment obligations, the
parties acknowledge that the Split Dollar Life Insurance Agreement (dated
November 2, 1997) and corresponding Limited Collateral Assignment (dated
November 2, 1997), and all of the parties’ respective rights and obligations
pursuant to such agreements, shall remain unaffected and in full force and
effect.
7.    Confidential Information.
7.1    Non‑Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
7.2    Work Product. Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by Executive individually or
jointly with others during the Term by Employer and relating in any way to the
business or contemplated business, research or development of the Emmis Group
(regardless of when or where prepared or whose equipment or other resources are
used in preparing the same) and all printed, physical and electronic copies, all
improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, “Work Product”), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world


6

--------------------------------------------------------------------------------




and all related rights of priority under international conventions with respect
thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of Employer. Executive acknowledges
that, by reason of being employed by Employer at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is “work made for hire” as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by Employer. To the extent that the foregoing
does not apply, Executive by these presents does hereby irrevocably assign to
Employer, for no additional consideration, Executive’s entire right, title and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit Employer’s rights, title or interest in
any Work Product or Intellectual Property Rights so as to be less in any respect
than that Employer would have had in the absence of this Agreement. During and
after his employment, Executive agrees to reasonably cooperate with Employer to
(a) apply for, obtain, perfect and transfer to Employer the Work Product as well
as an Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by Employer. Executive hereby irrevocably
grants Employer power of attorney to execute and deliver any such documents on
Executive’s behalf in his name and to do all other lawfully permitted acts to
transfer the Work Product to Employer and further the transfer, issuance,
prosecution and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with
Employer’s request (without limiting the rights Employer shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by Executive’s subsequent incapacity.
Executive understands that this Agreement does not, and shall not be construed
to, grant Executive any license or right of any nature with respect to any Work
Product or Intellectual Property Rights or any confidential information,
materials, software or other tools made available to him by Employer or the
Emmis Group.
7.3    Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section


7

--------------------------------------------------------------------------------




7 to the extent reasonably necessary to protect Employer’s legitimate interests,
without posting bond or other security.
8.    Non‑Competition; Non-Solicitation; Anti-Raiding; Injunctive Relief.
8.1    To the extent permitted by law, Executive (whether on Executive’s own
behalf or on behalf of any other person or entity) shall not directly or
indirectly:
(i)    During the Term, and for a period of one (1) year (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(i)) immediately following the expiration or early termination
of the Term for any reason, voluntary or involuntary (“Termination”), within the
“Geographic Territory” (as defined below), own, manage, operate, or otherwise
engage or participate in any business that competes directly or indirectly with
the business of Employer or any member of the Emmis Group (“Competitor”) if
Executive performs any duties, responsibilities, or functions on behalf of the
Competitor that (a) are the same as or similar to the duties, responsibilities,
or functions Executive performed for Employer or a member of the Emmis Group
during any portion of the 24-month period immediately preceding the Termination
(“Pre-Termination Period”), (b) relate in any respect to any aspect of the
business of a member of the Emmis Group as to which, during any portion of the
Pre-Termination Period, Executive performed any duties or services or received
any confidential information, or (c) relate in any respect to, or would benefit
from the use of, any confidential information Executive received during the
Pre-Termination Period. For purposes of this Section 8.1(i), Geographic
Territory shall mean Indiana, United States, and/or any other state, market,
country, or geographic territory in which Employer or a member of the Emmis
Group delivered, sold or marketed its products or services or conducted business
during the Pre-Termination Period. At least five (5) business days prior to
Executive’s commencement of any duties, responsibilities or functions for a
Competitor, Executive and the Competitor shall provide Employer with a written
notice that describes the duties, responsibilities and functions to be performed
by Executive and certifies that such duties, responsibilities and functions will
comply with the terms and conditions of this Agreement. The parties acknowledge
and agree that Employer’s and the Emmis Group’s business is generally located at
least within the Geographic Territory, extends throughout the Geographic
Territory and is not limited to any particular region of the Geographic
Territory. As long as Executive does not engage in any activity prohibited by
this Section 8.1(i), Executive’s ownership of less than five percent (5%) of the
issued and outstanding stock of any corporation whose stock is traded on an
established securities market shall not constitute competition with Employer or
the Emmis Group for the purpose of this Section 8.1. Notwithstanding the
foregoing, with Employer’s written consent, which shall not be unreasonably
withheld, Executive may


8

--------------------------------------------------------------------------------




join a commercial enterprise with multiple divisions or business lines, even if
a division or business line engages in a business competitive with Employer, if
such competitive business represents an insignificant portion of the commercial
enterprise’s operations and revenue and Executive's services are not primarily
for the competitive divisions or business lines.
(ii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(ii)) immediately following Termination, sell or otherwise
provide or solicit the sale or provision of (or supervise such activities) any
products or services that directly or indirectly compete with any products or
services of Employer or any member of the Emmis Group to any person or entity as
to which, during any portion of the Pre-Termination Period, Executive sold or
supervised the sale of products or services, or otherwise performed any duties
or services on behalf of Employer or a member of the Emmis Group, or received
any confidential information.
(iii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(iii)) immediately following Termination, hire or otherwise
engage any employee of Employer or a member of the Emmis Group, or any other
person or entity who during any portion of the three (3) months immediately
preceding Termination had an actual or prospective employment, consulting, or
contractor relationship with Employer or a member of the Emmis Group or solicit,
induce, or influence any such employee or other person or entity to discontinue,
reduce, reject, or otherwise change in any manner adverse to the interests of
Employer or a member of the Emmis Group the nature or extent of such
relationship with Employer or a member of the Emmis Group. 
8.2    Injunctive Relief. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as an executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1. Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s or the Emmis Group’s competitors following the expiration or
termination of the Term for any reason. Executive acknowledges and agrees that
the provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s and the Emmis Group’s


9

--------------------------------------------------------------------------------




employees, customers and suppliers. Executive further acknowledges that
Executive’s breach of Section 8.1 herein will cause irreparable harm and damage
to Employer, the exact amount of which will be difficult to ascertain; that the
remedies at law for any such breach would be inadequate; and that the provisions
of this Section 8 have been specifically negotiated and carefully written to
prevent such irreparable harm and damage. Accordingly, if Executive breaches
Section 8.1, Employer shall be entitled to injunctive relief (including
attorneys’ fees and costs) enforcing Section 8.1, to the extent reasonably
necessary to protect Employer’s legitimate interests, without posting bond or
other security. Notwithstanding anything to the contrary contained in this
Agreement, if Executive violates Section 8.1, and Employer brings legal action
for injunctive or other relief, Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full
restrictive covenant periods set forth therein. Accordingly, the obligations set
forth in Section 8.1 shall have the duration set forth therein, computed from
the date such relief is granted but reduced by the time expired between the date
the restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.
8.3    Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
9.    Termination of Agreement by Employer for Cause.
9.1    Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have thirty (30) days after receipt of
the Preliminary Notice to respond to Employer in writing. If following the
expiration of such thirty (30) day period Employer reaffirms its determination
that Executive should be terminated for Cause, such termination shall be
effective upon delivery by Employer to Executive of a final notice of
termination (the “Final Notice”). Notwithstanding Section 9.5, a termination by
Executive pursuant to Section 9.5 shall be deemed a termination by Employer for
Cause to which this Section 9.1 shall apply if such termination by Executive
occurs after delivery of a Preliminary Notice and Executive is thereafter
terminated for Cause as specified in such Preliminary Notice.
9.2    Effect of Termination. In the event of termination for Cause


10

--------------------------------------------------------------------------------





as provided in Section 9.1 above:
(i)    Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
(ii)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
(a)    Pay to Executive all earned but unpaid Base Salary with respect to any
applicable pay period ending on or before the termination date; and
(b)    Pay to Executive any bonus amounts which have been earned on or prior to
the termination date pursuant to Section 4, if any, but which remain unpaid as
of the termination date.
9.3    Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement (or any material duties assigned to Executive consistent with the
terms of this Agreement) or abide by any applicable policy of Employer, or
Executive’s breach of any material term or condition of this Agreement, and
continuation of such failure, refusal, neglect, or breach after written notice
and the expiration of a ninety (90) day cure period; provided, however, that it
is not the parties’ intention that the Employer shall be required to provide
successive such notices, and in the event Employer has provided Executive with a
notice and opportunity to cure pursuant to this Section 9.3, Employer may
terminate this Agreement for a subsequent breach similar or related to the
breach for which notice was previously given or for a continuing series or
pattern of breaches (whether or not similar or related) without providing notice
and an opportunity to cure; (ii) commission of any felony or any other crime
involving an act of moral turpitude which is harmful to Employer’s business or
reputation; (iii) Executive’s action or omission, or knowing allowance of
actions or omissions, which are in violation of any law or any of the rules or
regulations of the Federal Communications Commission (the “FCC”), or which
otherwise jeopardize any of the licenses granted to Employer or any member of
the Emmis Group in connection with the ownership or operation of any radio or
television station; (iv) theft in any amount; (v) actual or threatened violence
against another employee or individual; (vi) sexual or other prohibited
harassment of others; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7.1;
(viii) any action which brings Employer or member of the Emmis Group into public
disrepute, contempt, scandal or ridicule,


11

--------------------------------------------------------------------------------




and which is harmful to Employer’s business or reputation; and (ix) any matter
constituting cause under applicable laws. For purposes of clarity, neither
disability nor death (as set forth in Sections 10 and 11) shall qualify as
“Cause” hereunder.
9.4    Termination by Employer Without Cause. Notwithstanding anything to the
contrary contained in this Agreement, Employer may, by action of the Board,
terminate this Agreement and Executive’s employment hereunder at any time during
the Term for any reason. In the event the Board elects to terminate Executive’s
employment pursuant to this provision: (i) such termination shall be effective
immediately upon delivery of written notice of such termination to Executive;
(ii) Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement; and (iii) Employer shall have no further
obligations or liabilities except to pay to Executive those amounts and benefits
that would otherwise be payable to Executive in the event of a “Qualifying
Termination” (as that term is defined in the CIC Agreement (defined below)),
except the amounts calculated pursuant to Section 4(a)(ii) of the CIC Agreement
shall be one and one-half (1.5) times (i) Executive’s highest annual rate of
Base Salary during the 36-month period immediately prior to Executive’s date of
termination and (ii) Executive’s Bonus Amount (as defined in the CIC Agreement,
and together with the multiple of such Base Salary, the “Severance Payment”),
rather than the two (2) times multiple provided in Section 4(a)(ii) of the CIC
Agreement.
9.5    Termination by Executive for Good Reason. Executive may terminate this
Agreement and Executive’s employment hereunder at any time during the Term for
“Good Reason”, such termination to be effective sixty (60) days after Executive
provides written notice thereof to the Board. For purposes of this provision,
“Good Reason” shall be defined to mean either: (a) Employer’s breach of any of
the material terms of this Agreement (after written notice of such breach from
Executive and a reasonable opportunity to cure); or (b) any diminution in
Executive’s duties or authority by the Board without Executive’s consent,
including without limitation the assignment to Executive of any duties,
functions or responsibilities inferior to the duties, functions, authority or
responsibilities contemplated in Section 1 above. In the event of a termination
for Good Reason by Executive, on the effective date of such termination: (i)
Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement; and (ii) Employer shall have no further
obligations or liabilities except to pay to Executive the Severance Payment.
9.6    Employer Election not to Renew. Notwithstanding anything to the contrary
contained herein, in the event that, subject to its obligations under the CIC
Agreement, Employer elects not to renew this Agreement according to its terms
for any Contract Year after February 28, 2022 and does not offer Executive
employment pursuant to a written employment agreement on substantially similar
to those


12

--------------------------------------------------------------------------------




contained herein (which shall include without limitation the same title, duties,
Base Salary, incentive, equity and other compensation (not including Signing
Bonus) in effect at expiration of the Term), and Executive terminates
employment, such election shall be considered a termination by Employer other
than for Cause for all purposes under the CIC Agreement and hereunder, including
without limitation Section 9.4 hereof. If Employer elects not to renew this
Agreement according to its terms for any Contract Year after February 28, 2022,
any offer of subsequent employment made by Employer to Executive shall be made
in the form of a proposed written agreement and shall be made no later than
thirty (30) days after the election not to renew is given.


10.    Termination of Agreement by Employer for Incapacity.
10.1    Termination. If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of six (6) months, at which time Employer
may, in its sole discretion, elect to terminate Executive’s employment. The date
that Executive’s employment terminates pursuant to this Section is referred to
herein as the “Incapacity Termination Date.”
10.2    Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8 that shall survive the
termination or expiration of this Agreement. Employer shall, not later than two
(2) weeks after an Incapacity Termination Date, pay to Executive those amounts
described in Section 9.2(ii); provided, however, that in the event an Incapacity
Termination Date occurs at least six (6) months after the commencement of a
Contract Year during the Term, Employer shall pay to Executive a pro-rated
portion of the bonus amount for the Contract Year during which the Incapacity
Termination Date occurs, such amount to be determined in the sole discretion of
Employer. Employer shall have no further obligations or liabilities hereunder
following an Incapacity Termination Date except those set forth in the next
sentence. For a period of five (5) years following an Incapacity Termination
Date, Employer shall pay to Executive, according to Employer’s customary payroll
practices, an amount equal to seventy five percent (75%) of Executive’s
then-current Base Salary (subject to withholding for applicable taxes and as
otherwise required by law). It is understood and agreed that (i) the foregoing
payment obligation shall be inclusive of any benefits received by Executive
pursuant to any applicable group disability or similar policy maintained by
Employer for the benefit of its employees; (ii) Employer may elect (but shall
not be obligated) to insure its payment obligations hereunder; (iii) Employer
shall not


13

--------------------------------------------------------------------------------




be entitled to an offset as a result of any disability benefits received by
Executive in connection with any private disability insurance policy purchased
by Executive; and (iv) Employer’s payment obligation hereunder shall terminate
in the event that Executive fully recovers from such Incapacity.
11.    Death of Executive.
11.1    Termination of Agreement. This Agreement shall terminate immediately
upon Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except its obligations under
Section 11.2 below which shall survive such termination.
11.2    Compensation. Employer shall, not later than two (2) weeks after
Executive’s date of death, pay to Executive’s estate or designated beneficiary
or beneficiaries those amounts described in Section 9.2(ii); provided, however,
that in the event Executive’s date of death occurs at least six (6) months after
the commencement of a Contract Year during the Term, Employer shall pay to
Executive’s estate or designated beneficiary a pro-rated portion of the bonus
amount for the Contract Year during which Executive’s death occurs, such amount
to be determined in the sole discretion of Employer. Additionally, Employer
shall make a one-time, lump sum payment in an amount equal to one (1) year of
Executive’s then-current Base Salary (subject to withholding for applicable
taxes and as otherwise required by law). Amounts payable pursuant to this
Section 11 shall not be reduced by the value of any benefits payable to
Executive’s estate or designated beneficiaries under any applicable life
insurance plan or policy, including without limitation, any policy contemplated
by Section 6.2 of this Agreement. In the event that Executive dies after
termination of this Agreement pursuant to Section 9 or 10, all amounts required
to be paid by Employer prior to Executive’s death in connection with such
termination that remain unpaid as of Executive’s date of death shall be paid to
Executive’s estate or designated beneficiary.
12.    Section 409A. Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under this Agreement (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Code and the regulations and other guidance thereunder and any state
law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
Employer reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections


14

--------------------------------------------------------------------------------




1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if Employer (or, if
applicable, the successor entity thereto) determines that the Severance Benefits
constitute “deferred compensation” under Section 409A and Executive is, on the
termination of service, a “specified employee” of Employer or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after Executive’s Separation From Service, or
(ii) the date of Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), the Employer (or the successor entity thereto,
as applicable) shall (A) pay to Executive a lump sum amount equal to the sum of
the Severance Benefit payments that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of the Severance Benefits had not been so delayed pursuant to this
Section and (B) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.


This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.
13.    Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation,
or other event, the number and class of Shares, and/or Options awarded pursuant
to Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee of the ECC Board of Directors (the “Comp Committee”) in
its sole and absolute discretion and, if applicable, in accordance with the
terms of the Plan and the Option agreement evidencing the grant of the Option.
The determination of the Comp Committee shall be conclusive and binding. All
adjustments pursuant to this Section shall be made in a manner that does not
result in taxation to the Executive under Section 409A.
14.    Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is the next date upon which
an overnight delivery service (Federal Express or UPS only) will make such
delivery, if sent via such overnight delivery service, first-class, postage
prepaid, (b) the date such delivery is made, if delivered in person to the
notice party specified below, or (c) the date such delivery is made, if
delivered via email. Such notice shall be delivered as follows (or to such other
or additional address as either party shall designate by notice in writing to
the other in accordance herewith):
(i)    If to Employer:


Emmis Operating Company
40 Monument Circle, Suite 700


15

--------------------------------------------------------------------------------




Indianapolis, Indiana 46204
Attn: Legal Department
Email: legal@emmis.com


With a copy to:
Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: President
Email: pwalsh@emmis.com


(ii)    If to Executive, to Executive at Executive’s address or email address in
the personnel records of Employer.
15.    Miscellaneous.
15.1    Governing Law; Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles. Any action to enforce, challenge or construe the
terms or making of this Agreement or to recover for its breach shall be
litigated exclusively in a state court located in Marion County, Indiana, except
that the Employer may elect, at its sole and absolute discretion, to litigate
the action in the county or state where any breach by Executive occurred or
where Executive can be found. Executive acknowledges and agrees that this venue
provision is an essential provision of this Agreement and Executive hereby
waives any defense of lack of personal jurisdiction or improper venue.
15.2    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
15.3    Entire Agreement. Upon commencement of the Term, this Agreement shall
supersede and replace, in all respects, any prior employment agreement entered
into between the parties and any such agreement shall immediately terminate and
be of no further force or effect. For purposes of the preceding sentence, any
change in control, restricted stock, option, and other benefits-related
agreement shall not constitute a “prior employment agreement.”
15.4    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 15.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer


16

--------------------------------------------------------------------------------




pursuant to a reorganization, recapitalization, merger, consolidation, sale of
substantially all of the assets or stock of Employer, or otherwise.
15.5    Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
15.6    Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
15.7    Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.
15.8    Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation, or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to
Executive’s breach of any of the representations or warranties contained in this
Section 15.8.


17

--------------------------------------------------------------------------------




15.9    Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By‑Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.
15.10    Change in Control. Effective as of March 1, 2018, Executive and
Employer have entered into that certain Emmis Operating Company Change in
Control Severance Agreement (the “CIC Agreement”). In the event of a “Change in
Control” (as defined in the CIC Agreement), the rights and obligations of
Executive and Employer shall be set forth in the CIC Agreement.
[signatures on following page(s)]


18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
EMMIS OPERATING COMPANY (“Employer”)
By: /S/ J. S. Enright    
J. Scott Enright
Executive Vice President and General Counsel
JEFFREY H. SMULYAN
(“Executive”)
/S/ Jeffrey H. Smulyan    
Jeffrey H. Smulyan




19